Citation Nr: 0515633	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  01-06 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
right knee disability.  

2.  Entitlement to service connection for a left knee 
disability, claimed as secondary to service-connected right 
knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel



INTRODUCTION

The veteran had active military service from February 1987 to 
December 1987.  He also has served as a member of the Army 
National Guard of Arkansas.  

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal of August 2000 and January 2001 
rating decisions.  In this appeal, the RO initially 
adjudicated the left knee claim as a petition to reopen (see 
August 11, 2000 rating decision).  However, the RO, without 
explanation, later characterized the issue as a de novo claim 
for secondary service connection (see, e.g., January 11, 
2001, rating decision).  In both the August 2000 and January 
2001 decisions, the RO also denied the veteran's claim for a 
compensable rating for right knee disability.  The veteran 
filed a notice of disagreement (NOD) in January 2001, and the 
RO issued a statement of the case (SOC) in April 2001.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in June 2001.  

In May 2002, the Board remanded these matters to the RO for 
additional development, specifically, to schedule the veteran 
for a hearing before a Veterans Law Judge via 
videoconferencing.  The veteran failed to report for his 
scheduled hearing.  

In August 2003, the Board reopened the claim for secondary 
service connection for a left knee disability, but remanded 
to the RO the claim for secondary service connection, on the 
merits, as well as the claim for a compensable rating for 
right knee disability, for additional action.  Following 
completion of the development requested, the RO continued its 
denial of the veteran's claims (as reflected in the February 
2005 supplemental SOC (SSOC).  [Parenthetically, the Board 
notes that, in the February 2005 SSOC, the RO continued to 
characterize the claim for secondary service connection for 
left knee disability as a petition to reopen; however, the 
"Reasons and Bases" portion of the SSOC clearly reflects 
that the RO properly adjudicated the veteran's claim on the 
merits.]  The RO has since returned these matters to the 
Board for further appellate consideration.  

The Board's decision on the veteran's claim for service 
connection for a left knee disability, as secondary to 
service-connected right knee disability, is set forth below.  
The veteran's claim for a compensable rating for a right knee 
disability is addressed in the remand following the decision; 
this matter is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran when further action, on his part, is required.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for secondary service connection for 
left knee disability  has been accomplished.  

2.  The weight of the competent medical evidence establishes 
that current left knee disability is not medically related to 
the veteran's service-connected right knee disability.  


CONCLUSION OF LAW

The criteria for service connection for a left knee 
disability, as secondary to service-connected right knee 
disability, are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claim for secondary service connection for a 
left knee disabilityhas been accomplished.  

In this respect, through an April 2004 notice letter, a June 
2001 SOC, and November 2001 and February 2005 SSOCs, the RO 
notified the veteran and his representative of the legal 
criteria governing the claim, the evidence that had been 
considered in connection with the  appeal, and the bases for 
the denial of the claim.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the April 2004 notice letter 
satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  In addition, the 
veteran was requested to submit any evidence that would help 
support his claim, which he has done.  

Also as regards VA's notice requirements, the Board notes 
that, in the recent decision of Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that proper VCAA notice should 
notify the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim(s).  As indicated above, the four 
content of notice requirements are met in this case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the August 2000 rating action on appeal; however, such makes 
sense, inasmuch as the VCAA was not enacted until November 
2000, a number of months after the August 2000 rating 
decision.  In any event, the Board finds that the lack of 
full, pre-adjudication notice in this case does not, in any 
way, prejudice the veteran.  

As indicated above, the June 2001 SOC and the November 2001 
and February 2005 SSOCs notified the veteran what was needed 
to substantiate his claim and also identified the evidence 
that had been considered with respect to his claim.  
Furthermore, in the above noted April 2004 notice letter, the 
RO advised the veteran of VA's responsibilities to notify and 
assist him in his claim.  After the notice letters, SOC, and 
SSOCs (as well as the Board's August 2003 remand), the 
veteran was afforded an opportunity to respond.  The veteran 
has not identified any medical treatment providers from whom 
he wishes the RO to obtain records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the secondary 
service connection claim.  The veteran's service medical 
records, as well as identified treatment records from the VA 
Medical Center (VAMC) in Columbia, South Carolina, and the VA 
Outpatient Clinic (VAOPC) in Greenville, South Carolina, have 
been associated with the claims file.  Additionally, the RO 
has arranged for the veteran to undergo VA medical 
examinations, in connection with which medical opinions as to 
the etiology of service-connected right knee disability have 
been offered; the reports of those examinations are of 
record.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing evidence pertinent to the 
claim for service connection for a left knee disability 
claimed as secondary to service-connected right knee 
disability, on appeal that needs to be obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim for secondary service connection 
for a left knee disability. 

II.  Analysis

Service connection may be granted for disability resulting 
from injury or disease incurred or aggravated in active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  See also Harder v 
Brown, 5 Vet. App. 183, 187-89 (1993).  That regulation has 
been interpreted to permit service connection for the degree 
of disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Service connection for the veteran's right knee disability 
was established in May 1990.  

A number of X-ray reports associated with the veteran's left 
knee reflect both findings of a normal left knee and findings 
of minimal degenerative changes.  The most recent 
radiographic studies in September 2003 and October 2004 
reflect impressions of normal left knee and also "probable 
minimal degenerative arthritic change," respectively.  The 
Board finds that this evidence indicates the presence of a 
current disability.  The question remains, however, as to 
etiology of current left knee disability.  The record 
includes several opinions on this point.

The report of a November 2000 VA examination reflects the 
examiner's impression that the veteran had chondromalacia 
patella of both knees.  He indicated that the veteran's 
condition would most likely get worse over time.  The 
examiner also indicated that the veteran had an antalgic 
gait, and was slow to rise from a chair.  The report of the 
December 2000 addendum reflects that following review of the 
veteran's claims file, the examiner opined, 

In terms of etiology of knee pain, it is impossible 
to say whether the left knee condition was caused 
by the right knee condition.  In terms of 
aggravation[,] [i]t is possible that the left knee 
condition could have been aggravated by the right 
knee condition.  In terms of etiology of the knee 
pain, it is impossible to say.  The veteran could 
have had two separate injuries or two separate 
etiologies for his knee pain.  In terms of 
aggravation of the knee pain, if one knee is 
bothering him, then he has an antalgic gait and it 
is quite possible that he would use the other leg 
more.  If he had any degenerative changes or pain 
in the second knee, this certainly could make it 
worse.  

The report of an October 2004 VA examination notes the 
examiner's review of the veteran's claims file and the 
veteran's reported medical history regarding his right and 
left knees.  The examiner noted that an X-ray study of the 
left knee revealed minimal patellofemoral spurring at the 
superior aspect of the knee.  In particular, the examiner 
noted that the veteran had undergone arthroscopic surgery in 
1998 and that an associated operative note identified 
chondromalacia of the patella and femoral groove for the 
patella, as well as grade II changes with an osteochondral 
lesion on the medial femoral condyle of the left knee.  
Following a clinical evaluation, the examiner's diagnosis was 
left knee with chondromalacia patella documented in service, 
and also right knee with chondromalacia patella which began 
over the last nine to ten years following service.  The 
examiner opined, 

I find no evidence of service connection to his 
right chondromalacia.  His left knee does have 
evidence of complaints and a diagnosis of 
patellofemoral pain syndrome in the military.  

In a January 2005 addendum of the October 2004 VA examination 
report, the examiner noted that the veteran actually had 
right knee chondromalacia patella documented during service, 
and that left knee chondromalacia patella began over the last 
nine to ten years following service.  However, that examiner 
did not provide any further comments as to the etiology of 
left knee disability.  

Later, the RO specifically sought an opinion as to the 
relationship, if any, between the veteran's left knee 
disability and service-connected right knee disability.  In a 
February 2005 statement, the VA  physician opined that 

Based upon a review of notes by [Oct. 2004 VA 
examiner], I see that the [veteran] has a diagnosis 
of bilateral patellofemoral chondromalacia.  There 
is no evidence that the left knee is in any way 
related to his service-connected right knee 
chondromalacia of the patella. There is no evidence 
in orthopedic literature to my knowledge that 
supports any relationship between chondromalacia of 
the patella on [one] side causing chondromalacia of 
the patella on the other. 

At the outset, the Board notes that the current claim 
involves one for secondary service connection.  As the 
October 2004 VA examination report and the January 2005 
addendum opinion included no specific comment as to the 
relationship between right and left knee disability, neither 
of those documents is probative of the claim on appeal.  

Of the medical opinions that explicitly address the 
relationship between the two disabilities, the Board notes 
that the December 2000 examiner opined that it was 
"impossible to say" whether the veteran's right knee caused 
his left knee disability.  In effect, then, that examiner 
indicated that he could not render an opinion as to 
causation.  While the December 2000 examiner also commented 
that "it is possible" that the left knee disability "could 
have been" aggravated by the right knee disability, such an 
opinion is too speculative in nature to support a grant of 
service connection.  See Warren v. Brown, 6 Vet. App. 4, 6 
(1993) (doctor's statement framed in terms such as "could 
have been" is not probative).  See also Bostain v. West, 11 
Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (medical opinion expressed in terms of 
"may" also implies "may or may not" and is too speculative to 
establish medical nexus).  As such, the December 2000 
examiner's opinion is of limited probative value.  

On the other hand, the record also includes the  medical 
opinion offered by the VA physician in February 2005, which 
rules out any relationship between the veteran's right and 
left knee disabilities.  This opinion is more definitive, and 
is clearly based upon review of the veteran's documented 
medical history pertaining to his left knee and right knee.  
As such, the Board finds that this medical opinion is the 
most probative (i.e., persuasive) opinion of record on the 
matter of secondary service connection.  See Hayes v. Brown, 
5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of 
the BVA to assess the credibility and weight to be given the 
evidence") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches; as is 
true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).  As this opinion is thus entitled to more weight, the 
Board, in turn, determines that the weight of the competent 
evidence establishes that there is no medical relationship 
between current right and left knee disabilities.  

The Board does not doubt the sincerity of the veteran's 
belief that he current has left knee disability as a result 
of his service-connected right knee disability..  However, as 
a layman without appropriate medical training and expertise, 
he is not competent to render a probative opinion on a 
medical matter.  .  See Bostain, 11 Vet. App. at 127, citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  

Under these circumstances, the Board concludes that the claim 
for service connection for a left knee disability as 
secondary to service-connected right knee disability must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a left knee disability, claimed as 
secondary to service-connected right knee disability, is 
denied.  


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim on appeal for a 
compensable rating for right knee disability is warranted 
even though such action will, regrettably, further delay an 
appellate decision on that matter.  

In the August 2003 remand, the Board requested that the RO 
arrange for the veteran to VA examination.  Among other 
things, the examiner was requested to conduct range of motion 
studies, reported in degrees, of the right knee.  However, a 
review of the report of the October 2004 VA examination and 
the January 2005 addendum, does not reflect any range of 
motion study findings associated with the right knee, 
although the examiner noted in both reports that, "I find no 
evidence the range of motion above . . . ."  Thus, while it 
ppears that the October 2004 examiner may have conducted 
range of motion studies of the y of the veteran's right knee, 
he  did not report any such findings in either the October 
2004 examination report or January 2005 addendum.  As such 
previously requested findings are needed to properly evaluate 
the the veteran's claim,  , the RO should contact the 
Columbia VAMC, the medical facility where the October 2004 
examination was conducted, and request any additional medical 
notes or reports associated with the veteran's October 2004 
VA examination.  

If no additional notes or reports are available, or those 
that are obtained do not reflect any right knee range of 
motion findings reported in degrees, the RO should schedule 
the veteran for an additional VA orthopedic examination to 
obtain the previously requested findings.  See 38 U.S.C.A. 
§ 5103A.  See also Stegall v. West, 11 Vet. App. 268, 271 
(1998) (A remand by the Board confers upon the veteran, as a 
matter of law, the right to compliance with the remand 
instructions, and imposes upon the VA a concomitant duty to 
ensure compliance with the terms of the remand.) 

The veteran is hereby advised that, if it is necessary to 
schedule him for an additional VA orthopedic examination, 
failure to report to the scheduled examination, without good 
cause, will result in denial of his claim for increase.    
See 38 C.F.R. § 3.655(b) (2004).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to any  
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility. 

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to his claim 
for a compensable rating for a right knee disability.  The 
RO's notice letter to the veteran should explain that he has 
a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO should also request that the veteran 
provide all pertinent evidence in his possession (not 
previously requested).  After providing the appropriate 
notice, the RO should attempt to obtain any additional 
evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the remaining claim on 
appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:  

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  The RO should request from  the 
Columbia VAMC any additional medical 
notes or reports associated with the 
veteran's October 2004 examination at 
that facility, following the procedures 
set forth 38 C.F.R. § 3.159 (2004).  All 
records and/or responses received should 
be associated with the claims file.

4.  If no additional medical notes or 
reports associated with the October 2004 
VA examination are available from the 
Columbia VAMC, or those that are obtained  
do not reflect any right knee range of 
motion findings reported in degrees, the 
RO should arrange for the veteran to 
undergo a VA orthopedic examination, by a 
physician, at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies (to include X-rays and range of 
motion studies reported in degrees) 
should be accomplished and all clinical 
findings should be reported in detail.  

The examiner should indicate whether the 
veteran's right knee reflects objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination in either joint.  If pain 
on motion is observed, the examiner 
should indicate the point at which pain 
begins.  In addition, after considering 
the veteran's documented medical history 
and assertions, the examining physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for any conclusions 
reached in a printed (typewritten) 
report.  

5.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility. 

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for a 
compensable rating for service-connected 
right knee disability..  If the veteran 
fails to report to any scheduled 
examination without good cause, the RO 
should apply the provisions of 38 C.F.R. 
§ 3.655(b).  Otherwise, the RO should 
adjudicate the claim remaining on appeal 
in light of all pertinent evidence and 
legal authority.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes citation 
to additional legal authority considered, 
and clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


